                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



FRANCISCO JAVIER JAYME,
and ALICIA ROJAS JAYME,

       Appellants,
v.                                                                   No. 1:18-cv-00675-JCH-KRS

JOE JESSE MONGE,
and ROSANA ELENA MONGE,

       Appellees.

                           ORDER DENYING MOTION TO SEAL

       THIS MATTER comes before the Court on pro se Appellants’ motion to file their

opening brief under seal. (Doc. 29). The reason Appellants say the Court should seal the brief is

because it “include[s] and describe[s], a ‘Complaint of Misconduct’ or Disability against a

federal judge,” which they believe needs to be investigated, reviewed, and or redacted by the

Tenth Circuit’s Office of the Chief Executive. (Id., at 1-2). Appellants also wish to protect the

“rights, privacy, and professional standing of a federal judge, who may have a disability or be

negligent of his duties.” (Id.) The Court has considered Appellants’ motion and concludes

Appellants have not carried their burden to overcome the strong presumption in favor of full

public access to the courts.

       “Courts have long recognized a common-law right of access to judicial records.” Mann v.

Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). Like many rights, however, access to Court

records is not absolute. Id. The “presumption of access . . . can be rebutted if countervailing

interests heavily outweigh the public interests in access.” Id. (quoting Rushford v. New Yorker

Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988). The party seeking to prevent public access to



                                                                                                  Page 1
judicial records “bears the burden of showing some significant interest that outweighs the

presumption.” Id.

       The Court recognizes that ethical complaints against judges in this Circuit typically enjoy

confidentiality. See Rules for Judicial-Conduct and Judicial-Disability Proceedings Rule 23. The

problem is, however, that Appellants filed an opening brief in this case, not a complaint with the

Circuit Clerk as the Rules require. See Rule 7(1) (“[A] complaint against a judge . . . of a

bankruptcy court . . . must be filed with the circuit clerk in the jurisdiction in which the subject

judge holds office”). From what the Court can discern of the opening brief, the evidence of

misconduct amounts to adverse rulings against Appellants. Adverse rulings are usually not

actionable misconduct. See Rule 11(c)(1)(B).

       Outside of the disciplinary context, scant authority exists for sealing documents that

allege misconduct when directed at sitting judges. See 28 U.S.C. §§ 144 & 455 (governing

disqualification of judges). As the Sixth Circuit observed, “[w]e know of no tradition that

hearings on motions to disqualify for bias are closed and that all documents pertaining to such

motions are sealed.” Applications of Nat'l Broad. Co., 828 F.2d 340, 344 (6th Cir. 1987). “To

the contrary,” the court explained, “such proceedings are usually held in open court[.]” Id. In

fact, “[w]hen a judge’s impartiality is questioned it strengthens the judicial process for the public

to be informed of how the issue is approached and decided.” Id.

       In this case, Appellants explain that they previously moved to disqualify the bankruptcy

judge. There is no indication that the motion and related documents were sealed in the

underlying proceedings, and since the bankruptcy judge denied the motion, it is fair to say that

Appellants’ allegations—at least in part —were already know and, at this point, within the public

domain. There is, therefore, no identifiable countervailing interest that would favor keeping



                                                                                                Page 2
Appellants’ brief sealed. In sum, Appellants have failed to show an entitlement to have their

opening brief sealed and the types of allegations they make are well within the scope of those

traditionally heard in the open with full public access.

          IT IS, THEREFORE, ORDERED that Appellants’ motion to seal (Doc. 29) is

DENIED. The Clerk is directed to file Appellants’ “Initial Brief” and supporting exhibits as a

separate docket entry in the Court’s electronic filing system without restriction to access by the

public.


                                                      ____________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                              Page 3
